DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action has been issued in response to Applicant’s Communication of application S/N 17/273,151 filed on March 3, 2021.  Claims 1 to 15 are currently pending with the application.
	
Priority
The instant application is a national stage entry of PCT/KR2019/011790, filed on September 11, 2019, which claims foreign priority to Application No. 201841034356, filed on September 12, 2018. Applicant’s claim for the benefit of prior-filed application, under 35 U.S.C. 119(e), 120, 121, or 365(c), or 386(c), and for foreign priority under 35 U.S.C. 119 (a)-(d) or (f), 365(a) or (b), or 386(a), is acknowledged. Receipt of certified copies of papers as required by 37 CFR 1.55 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 4, 5, 9, 11, 12, 14, and 15 are objected to because of the following informalities:  
byte stream of the plurality of byte streams”.  Claim 1 further recites “the each of the plurality of byte streams” in line 7, which, for purposes of clarity, should recite “each byte stream”, or “each byte stream of the plurality of byte streams”.  Same rationale applies to claims 4, 5, 9, 11, 12, 14, and 15, since they recite similar elements.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations “the sliding window”, “the most significant bit”, “the least significant bit”, and “the maximum number of bits”.  There is insufficient antecedent basis for this limitation in the claim.  Same rationale applies to claim 14, since it recites similar limitations.
Claim 10 recites the limitation “performing a down-sampling or an up-sample of the other contents to match a sampling rate between the detected content and the other contents before comparing the unique signature with unique signatures corresponding to the other contents stored in the electronic device”.  This limitation is not clear.  It is not clear how a “down-sampling or an the content and the other contents before comparing the unique signature with unique signatures corresponding to the other contents stored in the electronic device”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 3, 6, 8 to 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Publication No. 2016/0156731) hereinafter Wang, and further in view of Rassool et al. (U.S. Patent No. 7,043,473) hereinafter Rassool.
	As to claim 1:
	Wang discloses:
A method of detecting duplicate content in an electronic device, the method comprising: 
detecting content from at least one content source [Paragraph 0027 teaches receiving a sample of a media stream rendered by a media rendering source; Paragraph 0055 teaches capturing a sample of a media stream from the media rendering source]; 
decoding the content to generate a plurality of byte streams and extract feature information from the content [Paragraph 0048 teaches extracting features from a media sample; Paragraph 0068 teaches a video identification algorithm may be used to identify a position within a video stream (e.g., a movie), and the frames of the media sample can be divided into a grid of rows and columns, and for each block of the grid, features can be extracted or computed, therefore, decoding the content, generating byte streams and extracting features from the content]; 
generating a densest group array corresponding to each of the plurality of byte streams [Paragraph 0041 teaches generating a signature stream of the extracted features; Paragraph 0043 teaches a continuous time axis could be represented densely, in which every value of time has a corresponding feature value, including dense features, therefore, generating a densest group array; Paragraph 0045 teaches a number of features or information associated with the features may be combined into a signature file, and can be a list array; Paragraph 0046 teaches selecting a density of features];  
generating a unique signature for the content based on the densest group array corresponding to each of the plurality of byte streams [Paragraph 0046 teaches a size of a resulting signature file may vary depending on a feature extraction method used, hence, generating the signature based on the densest group array; Paragraph 0048 teaches signature extractor may extract features from a media sample, to generate a signature stream of extracted features, where the features are represented as a list array, and therefore, the signature is generated based on the densest ; and 
detecting duplicate audio content based on a matching unique signature by comparing the unique signature with unique signatures corresponding to other contents stored in the electronic device [Paragraph 0048 teaches comparing the extracted signature stream of extracted features to signature files; Paragraph 0068 teaches the fingerprints that uniquely identify the frame can be compared or matched to fingerprints of a database that includes known media; Paragraph 0166 teaches identifying duplicates in the database].
Wang does not appear to expressly disclose generating a densest group array by reducing a size of the each of the plurality of byte streams.
Rassool discloses:
generating a densest group array by reducing a size of the each of the plurality of byte streams [Column 19, lines 36 to 45 teach making image vectors as small as possible, by reducing the size of the associated grid; Column 20, lines 13 to 20 teach reducing the size of the image vector identifiers by reducing the number of bytes necessary to represent a particular warp grid vector, therefore, reducing a size].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wang, by generating a densest group array by reducing a size of the each of the plurality of byte streams, as taught by Rassool [Columns 19, 20], because both applications are directed to search and identification of media files by generating and comparing unique media fingerprints; reducing the size of the content, enables the optimization of searches by eliminating unnecessary comparison operations for matching corresponding content, and reducing the required storage space (See Rassool Columns [19, 20]).

	Wang discloses:
deleting the duplicate audio content from the electronic device [Paragraph 0166 teaches identify duplicates in the database, which may then be deleted from the database].

	As to claim 3:
	Wang discloses:
	the content is at least one of audio content, video content, image content, and text content [Paragraph 0034 teaches media streams include audio and/or video content, or other information].

	As to claim 6:
	Wang discloses:
obtaining the unique signature by calculating a predetermined signature function with values of the densest group array [Paragraph 0046 teaches a size of a resulting signature file may vary depending on a feature extraction method used, hence, generating the signature based on the densest group array; Paragraph 0063 teaches each fingerprint is a single numerical value that is a hashed function of multiple features].

As to claim 8:
	Wang discloses:
detecting the content received from network, wherein the at least one content source is at least one node connected to the network outside the electronic device [Paragraph 0034 teaches the media rendering source may be a radio station or a television content provider that .

As to claim 11:
	Wang discloses:
	An apparatus for detecting duplicate content, the apparatus comprising: a memory; and a processor configured to 
detecting content from at least one content source [Paragraph 0027 teaches receiving a sample of a media stream rendered by a media rendering source; Paragraph 0055 teaches capturing a sample of a media stream from the media rendering source]; 
decode the content to generate a plurality of byte streams and extract feature information from the content [Paragraph 0048 teaches extracting features from a media sample; Paragraph 0068 teaches a video identification algorithm may be used to identify a position within a video stream (e.g., a movie), and the frames of the media sample can be divided into a grid of rows and columns, and for each block of the grid, features can be extracted or computed, therefore, decoding the content, generating byte streams and extracting features from the content]; 
generate a densest group array corresponding to each of the plurality of byte streams [Paragraph 0041 teaches generating a signature stream of the extracted features; Paragraph 0043 teaches a continuous time axis could be represented densely, in which every value of time has a corresponding feature value, including dense features, therefore, generating a densest group array; Paragraph 0045 teaches a number of features or information associated with the features may be ;  
generate a unique signature for the content based on the densest group array corresponding to each of the plurality of byte streams [Paragraph 0046 teaches a size of a resulting signature file may vary depending on a feature extraction method used, hence, generating the signature based on the densest group array; Paragraph 0048 teaches signature extractor may extract features from a media sample, to generate a signature stream of extracted features, where the features are represented as a list array, and therefore, the signature is generated based on the densest list array; Paragraph 0068 teaches fingerprints can be derived for each block of the grid, and can be used to uniquely identify the frame]; and 
detect duplicate audio content based on a matching unique signature by comparing the unique signature with unique signatures corresponding to other contents stored in the electronic device [Paragraph 0048 teaches comparing the extracted signature stream of extracted features to signature files; Paragraph 0068 teaches the fingerprints that uniquely identify the frame can be compared or matched to fingerprints of a database that includes known media; Paragraph 0166 teaches identifying duplicates in the database].
Wang does not appear to expressly disclose generating a densest group array by reducing a size of the each of the plurality of byte streams.
Rassool discloses:
generate a densest group array by reducing a size of the each of the plurality of byte streams [Column 19, lines 36 to 45 teach making image vectors as small as possible, by reducing the size of the associated grid; Column 20, lines 13 to 20 teach reducing the size of the image vector identifiers by reducing the number of bytes necessary to represent a particular warp grid vector, therefore, reducing a size].


As to claim 13:
	Wang discloses:
obtaining the unique signature by calculating a predetermined signature function with values of the densest group array [Paragraph 0046 teaches a size of a resulting signature file may vary depending on a feature extraction method used, hence, generating the signature based on the densest group array; Paragraph 0063 teaches each fingerprint is a single numerical value that is a hashed function of multiple features].

As to claim 15:
	Wang discloses:
	A non-transitory computer readable medium configured to store one or more computer programs including instructions that, when executed by at least one processor, cause the at least one processor to control for:
detecting content from at least one content source [Paragraph 0027 teaches receiving a sample of a media stream rendered by a media rendering source; Paragraph 0055 teaches capturing a sample of a media stream from the media rendering source]; 
decoding the content to generate a plurality of byte streams and extract feature information from the content [Paragraph 0048 teaches extracting features from a media sample; Paragraph 0068 teaches a video identification algorithm may be used to identify a position within a video stream (e.g., a movie), and the frames of the media sample can be divided into a grid of rows and columns, and for each block of the grid, features can be extracted or computed, therefore, decoding the content, generating byte streams and extracting features from the content]; 
generating a densest group array corresponding to each of the plurality of byte streams [Paragraph 0041 teaches generating a signature stream of the extracted features; Paragraph 0043 teaches a continuous time axis could be represented densely, in which every value of time has a corresponding feature value, including dense features, therefore, generating a densest group array; Paragraph 0045 teaches a number of features or information associated with the features may be combined into a signature file, and can be a list array; Paragraph 0046 teaches selecting a density of features];  
generating a unique signature for the content based on the densest group array corresponding to each of the plurality of byte streams [Paragraph 0046 teaches a size of a resulting signature file may vary depending on a feature extraction method used, hence, generating the signature based on the densest group array; Paragraph 0048 teaches signature extractor may extract features from a media sample, to generate a signature stream of extracted features, where the features are represented as a list array, and therefore, the signature is generated based on the densest list array; Paragraph 0068 teaches fingerprints can be derived for each block of the grid, and can be used to uniquely identify the frame]; and 
detecting duplicate audio content based on a matching unique signature by comparing the unique signature with unique signatures corresponding to other contents stored in the electronic device [Paragraph 0048 teaches comparing the extracted signature stream of extracted features to signature files; Paragraph 0068 teaches the fingerprints that uniquely identify the frame can be compared or matched to fingerprints of a database that includes known media; Paragraph 0166 teaches identifying duplicates in the database].
Wang does not appear to expressly disclose generating a densest group array by reducing a size of the each of the plurality of byte streams.
Rassool discloses:
generating a densest group array by reducing a size of the each of the plurality of byte streams [Column 19, lines 36 to 45 teach making image vectors as small as possible, by reducing the size of the associated grid; Column 20, lines 13 to 20 teach reducing the size of the image vector identifiers by reducing the number of bytes necessary to represent a particular warp grid vector, therefore, reducing a size].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wang, by generating a densest group array by reducing a size of the each of the plurality of byte streams, as taught by Rassool [Columns 19, 20], because both applications are directed to search and identification of media files by generating and comparing unique media fingerprints; reducing the size of the content, enables the optimization of searches by eliminating unnecessary comparison operations for matching corresponding content, and reducing the required storage space (See Rassool Columns [19, 20]).

s 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Publication No. 2016/0156731) hereinafter Wang, in view of Rassool et al. (U.S. Patent No. 7,043,473) hereinafter Rassool, and further in view of Sun et al. (U.S. Publication No. 2010/0037059) hereinafter Sun.
	As to claim 7:
	Wang as modified by Rassool discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose the feature information comprises at least one of a data size of the content, a sample rate of the content, a channel count of the content, content format, duration for reproducing the content, a bit rate of the content and a bit depth of the content.
	Sun discloses:
the feature information comprises at least one of a data size of the content, a sample rate of the content, a channel count of the content, content format, duration for reproducing the content, a bit rate of the content and a bit depth of the content [Paragraph 0038 teaches identifying features such as frame number and time code, format, size, shape, of the content, etc.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wang, by incorporating at least one of a data size of the content, a sample rate of the content, a channel count of the content, content format, duration for reproducing the content, a bit rate of the content and a bit depth of the content, as taught by Sun [Paragraph 0038], because the applications are directed to search and identification of media files by comparing characteristics; utilizing additional or different types of attributes associated with the media content to perform the analysis is a simple substitution of one known element for another to obtain predictable results.


	Wang as modified by Rassool discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose performing a down-sampling or an up-sample of the other contents to match a sampling rate between the detected content and the other contents before comparing the unique signature with unique signatures corresponding to the other contents stored in the electronic device.
	Sun discloses:
performing a down-sampling or an up-sample of the other contents to match a sampling rate between the detected content and the other contents before comparing the unique signature with unique signatures corresponding to the other contents stored in the electronic device [Paragraph 0023 teaches normalizing sampling rate of the reference work and the target work; Paragraph 0053 teaches resampling of the frames or feature vectors to compensate or adjust for discrepancies between the content; Paragraph 0066 teaches resampling to adjust the frame rate difference; Paragraph 0078 teaches normalizing the sampling rate, by performing temporal resampling, to further compute deltas and quality indicators through phase correlation, hence, down sampling or up sampling prior to comparison].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wang, by performing a down-sampling or an up-sample of the other contents to match a sampling rate between the detected content and the other contents before comparing the unique signature with unique signatures corresponding to the other contents stored in the electronic device, as taught by Sun [Paragraph 0023, 0053, 0066, 0078], because the applications are directed to search and identification of media files by comparing characteristics; normalizing the sampling rate of the content prior to comparison enables to identify and match media content even when it has been .

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Publication No. 2016/0156731) hereinafter Wang, in view of Rassool et al. (U.S. Patent No. 7,043,473) hereinafter Rassool, and further in view of Kangas (U.S. Patent No. 6,563,440).
	As to claim 9:
	Wang as modified by Rassool discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose shifting the sliding window from the most significant bit to the least significant bit of the each of the plurality of byte streams for detecting the sliding window with the maximum number of bits having a value of 1 consecutively for the each of the plurality of byte streams.
	Kangas discloses:
shifting the sliding window from the most significant bit to the least significant bit of the each of the plurality of byte streams for detecting the sliding window with the maximum number of bits having a value of 1 consecutively for the each of the plurality of byte streams [Column 11, lines 52 to 58 teach a positive and negative branch counts, which correspond to the maximum number of consecutive zero and one bits, respectively, in any code word for the current decoding table; Column 25, lines 52 to 58 teach switching the most significant bit and the least significant bit, and determining the length of all-zeros/ones run, therefore, determining the length of all consecutive bits of value of 1, and the maximum number of consecutive bits of value 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wang, by shifting the sliding window from the most significant bit to the least 

As to claim 14:
	Wang as modified by Rassool discloses all the limitations as set forth in the rejections of claim 11 above, but does not appear to expressly disclose shifting the sliding window from the most significant bit to the least significant bit of the each of the plurality of byte streams for detecting the sliding window with the maximum number of bits having a value of 1 consecutively for the each of the plurality of byte streams.
	Kangas discloses:
shift the sliding window from the most significant bit to the least significant bit of the each of the plurality of byte streams for detecting the sliding window with the maximum number of bits having a value of 1 consecutively for the each of the plurality of byte streams [Column 11, lines 52 to 58 teach a positive and negative branch counts, which correspond to the maximum number of consecutive zero and one bits, respectively, in any code word for the current decoding table; Column 25, lines 52 to 58 teach switching the most significant bit and the least significant bit, and determining the length of all-zeros/ones run, therefore, determining the length of all consecutive bits of value of 1, and the maximum number of consecutive bits of value 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wang, by shifting the sliding window from the most significant bit to the least 

Allowable Subject Matter
Claims 4, 5, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to resolve objections set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169